NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 20, 2015* 
                                Decided January 23, 2015 
                                              
                                          Before 
 
                            RICHARD A. POSNER, Circuit Judge
                             
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            DIANE S. SYKES, Circuit Judge 
 
No. 14‐1421 
 
UNITED STATES OF AMERICA,                         Appeal from the United States 
      Plaintiff‐Appellee,                         District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
      v.                                           
                                                  No. 03 CR 00902‐1 
TERRY THOMAS,                                      
      Defendant‐Appellant.                        Rebecca R. Pallmeyer, 
                                                  Judge. 
 

                                         O R D E R 

        Terry Thomas is serving a 360‐month sentence on his federal convictions for 
trafficking drugs in 1999. In January 2014 he filed this action relying on a provision of the 
Innocence Protection Act of 2004, Pub. L. 108‐405, § 411, 118 Stat. 2260, 2279–83 (codified 
at 18 U.S.C. § 3600). Thomas wanted the district court to compel the government to 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐1421                                                                       Page 2 
 
produce for postconviction DNA testing the plastic bags that contained the drugs 
introduced at trial. When the government responded that the drug evidence had been 
destroyed in 2010, the district court denied Thomas’s motion. We affirm that decision. 

        Thomas was charged with conspiracy and a substantive count of possessing 
heroin and crack with intent to distribute. See 21 U.S.C. §§ 841(a)(1), 846. At his jury trial 
in 2005, several Chicago police officers testified that four times in 1999 they had watched 
Thomas orchestrating drug sales in a south‐side neighborhood. On two of those 
occasions the officers had seen Thomas yelling “Rocks!” and “Blows!” to passing 
motorists (slang for crack cocaine and heroin). Whenever a car stopped, he would direct 
the driver to a woman waiting to take money in exchange for drugs (though none were 
recovered). On a third occasion, the officers had witnessed Thomas engaging in similar 
conduct near an alley where people were forming a line. He was detained but released 
when a search turned up no drugs. Finally, in November 2009, the officers had observed 
Thomas with two other men who were selling drugs in an alley. When Thomas had 
appeared, the officers recounted, he pulled a large plastic bag from behind some shrubs 
and withdrew smaller bags of crack and heroin to replenish a cohort’s stock. Thomas 
was quickly arrested (carrying $190), but analysis of the large and smaller bags did not 
reveal any latent prints suitable for comparison. Defense counsel argued that Thomas 
had been framed, and while Thomas did not testify, he called witnesses who placed him 
elsewhere when the bag of drugs was found. On direct appeal in 2008, however, Thomas 
“concede[d] that the evidence established he conspired with others to sell drugs on each 
of the four dates in 1999.” United States v. Thomas, 520 F.3d 729, 733 (7th Cir. 2008). We 
affirmed his convictions and sentence. Id. at 731–32. 

       In asking for DNA testing, Thomas asserted that the plastic bags should be 
subjected to “touch DNA analysis,” a technique developed early last decade which 
allows analysis of just “seven or eight” cells from the outermost layer of skin. See What is 
touch DNA?, SCIENTIFIC AMERICAN, http://www.scientificamerican.com/article/ 
experts‐touch‐dna‐jonbenet‐ramsey/ (last visited Jan. 23, 2015); see generally Angela L. 
Williamson, Touch DNA: Forensic Collection and Application to Investigations, 18 J. ASSOC. 
CRIME SCENE RECONSTRUCTION 1 (2012), available at www.acsr.org/wp‐content/ 
uploads/2012/01/Williamson.pdf (last visited Jan. 23, 2015). Section 3600 imposes 10 
requirements before postconviction DNA testing will be authorized, and Thomas 
needed to satisfy all of those requirements. See 18 U.S.C. § 3600(a); United States v. Fields, 
761 F.3d 443, 481 (5th Cir. 2014); United States v. Pitera, 675 F.3d 122, 127–28 (2d Cir. 2012); 
United States v. Jordan, 594 F.3d 1265, 1268 (10th Cir. 2010); United States v. Fasano, 577 
F.3d 572, 575 (5th Cir. 2009). In his motion he asserted that he is “actually innocent” of 
No. 14‐1421                                                                           Page 3 
 
the crimes of conviction, see 18 U.S.C. § 3600(a)(1)(A), (6)(B), and that this extremely 
sensitive DNA test will show that he never handled the plastic bags. According to 
Thomas, proof that his DNA is absent from bags will make it reasonably probable that 
he did not commit the offenses, see id. § 3600(a)(8)(B), because the bags were the only 
physical evidence in the case. He further asserted that this theory is consistent with his 
trial defense that he was framed by Chicago police. See id. § 3600(a)(6)(A). Thomas 
conceded that his motion was presumptively untimely because it was not filed within 60 
months of the enactment of § 3600 in 2004. See id. § 3600(a)(10)(A). But he argued that he 
rebutted this presumption by showing good cause and because a manifest injustice 
would result without testing. See id. § 3600(a)(10)(B)(iii), (iv). We haven’t before 
reviewed a request for DNA testing under this statute, but other circuits have concluded 
that whether a person is entitled to DNA testing is a legal question subject to de novo 
review and that underlying factual findings are reviewed only for plain error. See Pitera, 
675 F.3d at 128; Fasano, 577 F.3d at 575. 

       Thomas’s assertions about the usefulness of DNA testing do not matter if there is 
nothing to test, as the district court observed. And, indeed, on appeal Thomas appears to 
have abandoned his § 3600 claim entirely and now asserts that the destruction of the 
bags violated 18 U.S.C. § 3600A, a separate provision of the Innocence Protection Act 
that requires preservation of certain “biological evidence.” Thomas also contends that 
the government violated his right to due process by destroying the plastic bags. These 
contentions were not made in the district court, however, and thus are not properly 
before us. See Puffer v. Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012); Economy Folding 
Box Corp. v. Anchor Frozen Foods Corp., 515 F.3d 718, 720 (7th Cir. 2008).1 


                                                 
            1  Section § 3600A requires the government to preserve “biological evidence,” 

subject to certain limited exceptions, so long as the “defendant is under a sentence of 
imprisonment.” Yet, even if Thomas had made a claim under this statute, that claim 
would have been without merit. Although Thomas characterizes the plastic bags as 
“biological evidence,” presumably because he believes they harbored skin tissue, a plain 
reading of the statute does not support his theory. The statute defines biological 
evidence to include a sexual assault forensic examination kit, semen, blood, saliva, hair, 
skin tissue, or other “identified” biological material. 18 U.S.C. § 3600A(b)(1), (2). In this 
case, no biological evidence was recovered, and the plastic bags contained no identified 
biological material. The logical outgrowth of Thomas’s contention—that the statute 
requires preservation of every piece of evidence that might possibly contain traces of 
skin tissue—goes too far. In fact, the regulations interpreting § 3600A specifically 
No. 14‐1421                                                                             Page 4 
 
            As for the § 3600 claim that Thomas did make in the district court, the undisputed 
fact that the plastic bags no longer are “in possession of the Government,” see 18 U.S.C. 
§ 3600(a)(4), is just one of several hurdles he could not overcome. Thomas needed to 
satisfy all 10 of the statutory criteria, and his motion does not plausibly allege, as also 
required, that DNA testing might “produce new material evidence that would . . . raise a 
reasonable probability that the applicant did not commit the offense,” see id. § 3600(a)(8). 
The government’s theory of prosecution was that Thomas participated in a conspiracy, 
and although the police officers testified that he handled the drugs that were seized on 
the fourth day of surveillance, proving actual possession of those drugs was unnecessary 
for conviction. The government’s eyewitness testimony placed Thomas in the middle of 
drug transactions involving several other people on four separate occasions. The jury 
chose to credit this testimony over the testimony of Thomas’s alibi witnesses. And the 
government never relied on forensic evidence to tie Thomas to the scenes of the crimes 
or to the drugs. The fingerprint expert acknowledged that identifiable prints had not 
been found on the plastic bags. So if Thomas’s DNA is not detectable on the bags, as he 
hopes, it does not call into question the strength of the evidence against him because 
forensic evidence that he touched the bags was never used to support the government’s 
eyewitness statements. Moreover, the absence of Thomas’s DNA on the bags would not 
definitively show that he never touched them or that he wasn’t involved in a conspiracy 
to sell drugs. Thomas’s admission that the evidence established his guilt lends support 
to this conclusion, which is consistent with other cases that have interpreted 
§ 3600(a)(8)(B). See Pitera, 675 F.3d at 128–30 (concluding that prisoner did not satisfy 
subsection (a)(8) because his theory that presence of coconspirator’s DNA on murder 
weapon and clothing would not undermine government’s theory that prisoner 
committed crimes with coconspirator and where there was strong corroborating 
evidence at trial); Jordan, 594 F.3d at 1268 (concluding that prisoner failed to satisfy 
subsection (a)(8) when government’s theory of case was not undermined and “the 
                                                 
foreclose this reading: “Section 3600A’s preservation requirement does not apply to an 
item of evidence merely because it is known on theoretical grounds that physical things 
that have been in proximity to human beings almost invariably contain unidentified and 
imperceptible amounts of their organic matter.” 28 C.F.R. § 28.23(b)(1). The regulation 
uses skin tissue scrapings from underneath the fingernails of a victim as an example of 
biological skin tissue evidence that must be preserved. See id. § 28.23(b), example 1. 
There is no such skin tissue evidence in this case. And in any event, violation of § 3600A 
is not ground for a civil remedy, nor does it “provide a basis for relief in any 
postconviction proceeding.” 28 C.F.R. § 28.28(c); see 18 U.S.C. § 3600A(f). 
             
No. 14‐1421                                                                        Page 5 
 
government never relied on DNA evidence as part of its case”); United States v. Roberts, 
417 F. App’x 812, 824 (10th Cir. 2011) (reasoning that DNA test would not lead to 
reasonable probability that prisoner never handled gun because eyewitnesses testified 
they saw prisoner dispose of gun and “defense counsel told the jury in closing argument 
there was no DNA connecting [defendant] to the gun”). 

         There is also the issue of delay. Thomas argues that the presumption of 
untimeliness arising from filing his motion 107 months after his conviction and 111 
months after § 3600 was enacted is rebutted by his showing of good cause and that a 
manifest injustice would result without testing. Absent “good cause” for not acting 
sooner or a showing of “manifest injustice,” Thomas was required to act within the later 
of 36 months after conviction (i.e., by February 2008) or 60 months of § 3600’s enactment 
(i.e., by October 30, 2009). See 18 U.S.C. § 3600(a)(10)(A). He missed these deadlines by a 
longshot, and even if the plastic bags were still available for testing, he does not give us 
any reason to believe that manifest injustice would occur without analyzing them. And 
Thomas’s contention that he has shown good cause because he did not know about 
touch DNA until May 2013 when his sister alerted him to it is unpersuasive; a prisoner’s 
belated discovery of a decade‐old DNA technique that was known when his case went to 
trial is not “good cause” as contemplated by § 3600. 

                                                                                 AFFIRMED.